Citation Nr: 1728277	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This matter has been previously remanded by the Board in May 2012, June 2014, February 2015 and August 2016.  It now returns for appellate review.  

As in prior Board remands, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Veteran's claim for depression has been considered a claim for any mental disability that may reasonably be encompassed by several factors including:  the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that the Veteran has an acquired psychiatric disability, most recently diagnosed as unspecified depressive disorder, with anxious distress, that had its onset during active service or is otherwise etiologically related to such service. 

2.  The most probative evidence of record demonstrates the Veteran's personality disorder, most recently diagnosed as antisocial personality disorder, is a congenital or developmental defect, and was not subject to superimposed disease or injury during active service resulting in additional disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, most recently diagnosed as unspecified depressive disorder, with anxious distress, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(2016).

2.  The criteria for service connection for a personality disorder, most recently diagnosed as antisocial personality disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. § 3.102, 3.303, 4.9, 4.127, 4.27 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, there has been substantial compliance the Board's May 2012, June 2014, February 2015 and August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A.  Psychiatric Disability Other than Personality Disorder

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

The Veteran contends that service connection is warranted for a psychiatric disability.  The Veteran has asserted, including in October 2011 testimony, that his psychiatric symptoms onset during service.  Specifically, he testified his depression onset during service and has continued to worsen.  

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has various diagnosed psychiatric disabilities.  The Veteran has been afforded several VA examinations.  In this regard, a March 2010 VA examiner diagnosed mood disorder, not otherwise specified (NOS), anxiety disorder, NOS, antisocial personality disorder, alcohol abuse and cocaine abuse.  Thereafter, an August 2012 VA examiner diagnosed personality disorder, NOS, with antisocial and paranoid features, and mood disorder, NOS, with mixed anxiety and depression.  An October 2014 VA examiner diagnosed unspecified personality disorder, with antisocial and paranoid traits and unspecified depressive disorder, with anxious distress.  

An April 2017 VA examiner endorsed a diagnosis of antisocial personality disorder, cannabis use disorder, and stimulant use disorder.  The April 2017 VA examiner stated the Veteran did not have a diagnosis of posttraumatic stress disorder (PTSD) as his history, presentation, and previous examinations were not consistent with a pattern of PTSD symptomology.  The April 2017 VA examiner found the Veteran's cooperation was rather low, he appeared to greatly exaggerate the severity and source of symptoms, and lacked insight into his substance abuse as a strong probable causal agent for much of his distress.  Furthermore, the April 2017 VA examiner stated that no other mental health disorder was diagnosed upon examination, such as depression or anxiety, and any mental health diagnosis offered would be purely speculative due to the non-credible nature of the Veteran's self-report and the ongoing substance abuse.  The April 2017 VA examiner found it could be quite challenging to identify the origins of affective and behavioral symptoms within the individual using substances and it was not uncommon for individuals to conclude that substance use was a "self-medication" of psychological distress and, therefore, any reported symptoms (i.e., depression, anxiety, etc.) stemmed from the source of psychological distress; however, the April 2017 examiner stated the self-medication hypothesis, had not been well supported in medical literature.  The April 2017 examiner stated it was not uncommon for individuals to mistake symptoms of chronic substance abuse with depressive disorders, anxiety disorders, and personality disorders and that depression and anxiety could both be substance-related conditions biochemically.  The April 2017 examiner further noted that, as an example, insomnia, autonomic hyperactivity, psychomotor agitation, and anxiety were all symptoms of withdrawal from alcohol or sedatives, that stimulant withdrawal (i.e., cocaine or amphetamines) could cause nightmares, insomnia, and either psychomotor agitation or retardation and that cannabis withdrawal could result in irritability, anxiety, sleep difficulty, and a depressed mood.

Additionally, the April 2017 VA examiner also opined that the Veteran's substance use disorders were also unrelated to military as such began prior to the military and his current pattern of use had no relationship to any incident in the military.  In this regard, VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52, 375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31, 263 (1998).  See also 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1 (n), 3.301(c).  Therefore, service connection for any alcohol or substance dependence disorder, variously diagnosed as polysubstance abuse, alcohol abuse, cocaine abuse, cannabis use disorder, and stimulant use disorder, as directly related to active duty service is not available, and as no other basis for a claim related to such a disorder is of record, further discussion of these diagnoses is not warranted.

Other medical records also reflect additional psychiatric diagnoses.  Such includes a an August 2009 diagnostic assessment, dated proximate to the Veteran's claim for depression received by VA in January 2010, which reflected diagnoses of psychosis, NOS, mood disorder, NOS, and personality disorder, NOS, and ruled out PTSD and polysubstance dependence.  However, the August 2009 diagnostic assessment further noted that Veteran requested a consultation with a psychiatrist and that his diagnosis was not clear at this time.  An October 2009 private psychiatric evaluation endorsed diagnoses of major depressive disorder, recurrent with psychotic features, PTSD, polysubstance abuse/dependence in remission, personality disorder, NOS, and ruled out anxiety disorder, NOS.  Other private medical records, including in January 2010, reflected that the Veteran was being treated for diagnoses of major depressive disorder recurrent, with psychotic features, PTSD, chronic polysubstance abuse/dependence, in remission and personality disorder, NOS and ruled out anxiety disorder, NOS.  October 2009 and November 2009 records from the Social Security Administration endorsed diagnoses of polysubstance dependence, in full remission per Veteran report, psychosis, NOS, mood disorder, NOS and PTSD traits.  

However, in light of the additional diagnoses identified, pursuant to the May 2012 Board remand, an August 2012 VA examiner noted the Veteran had been diagnosed by some providers as having psychosis and/or psychotic depression but found there was no evidence of psychosis during the service.  Furthermore, the August 2012 examiner stated that while the Veteran reported ongoing hallucinations, he showed no evidence that he was actually hallucinating, and in fact, there were no subtle signs that he was hallucinating, such as short pauses in his train of thought.  The August 2012 VA examiner found the Veteran's responses on testing very clearly suggested exaggeration of symptoms, especially psychotic symptoms, and therefore, the credibility of his current self-report of psychotic symptoms was deemed non-credible.  In regard to possible PTSD, the August 2012 VA examiner found the Veteran did note several traumatic events in his life, including abuse as a child and being raped in prison, as well as several major losses, including the murder of his son and his son's mother and deaths of several people close to him, which likely fueled much of his depressed and anxious mood.  The August 2012 VA examiner further noted the Veteran reported a long history of significant alcohol and drug abuse, which over time could have a significant impact on one's moods and emotional stability.  

Thereafter, pursuant to the June 2014 Board remand, which, in pertinent part, directed that a prospective examiner specifically address whether the Veteran met the criteria for a diagnosis of PTSD during the appeal period, an October 2014 VA examiner further opined that that it was less likely than not that the Veteran had ever met criteria for PTSD based on his military stressor.  In support of such, the October 2014 examiner noted the Veteran did not mention a 1982 military assault when initially asked to describe stressors and only mentioned this assault after the examiner prompted him.  The October 2014 VA examiner reported that the Veteran commented that in thinking about the military assault "every now and then, it might come to pass."  The October 2014 VA examiner stated the Veteran focused on personal stressors (his ex-wife being stabbed and killed in 1986, his son being shot in the head and killed in 1992, ex-girlfriend dying from an aneurysm in 1992, and finding his mother dead in 2005) and his responses were often tangential and irrelevant to the question asked.  

Nonetheless, as the Veteran is acknowledged to have acquired psychiatric disability, variously diagnosed, but most recently diagnosed by the October 2014 VA examiner as unspecified depressive disorder, with anxious distress, the issue before the Board becomes whether acquired psychiatric disability, most recently diagnosed as unspecified depressive disorder, with anxious distress, is as a result of his active service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  Although the RO issued a January 2010 memorandum regarding the unavailability of the Veteran's separation examination, the Board notes that a June 1982 service record reflected that the Veteran declined a separation examination.  In any event, the Veteran asserts that his current psychiatric disability onset during service.  His existing service treatment records include a January 1982 service treatment record which provided an impression of adjustment reaction and noted the Veteran had physical conflict with his peers and felt suspicious on another occurrence.  A March 1982 service treatment record diagnosed anxiety neurosis.  Another March 1982 service treatment record provided an assessment of anxiety secondary to fear of physical danger.  An April 1982 service treatment record documented a history of severe anxiety problems stemming from interpersonal conflicts with peers and reported that the Veteran insisted his roommate was a definite threat.  The April 1982 service treatment record provided an assessment of anxiety/anxiety neurosis.  Thus, the Board finds the element of in-service disease or injury is met.

However, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between a current acquired psychiatric disability, and an in-service disease or injury, has not been met.

There is no competent, credible clinical evidence of record that any current acquired psychiatric disability is causally related to active service.  In this regard, the March 2010 VA examiner opined that the Veteran's current mental health conditions were not related to, or a result of, his military service.  The March 2010 VA examiner stated the Veteran was a notably poor historian, often provided very vague responses to interview questions and presented with significant characterological issues that compounded his mental health symptoms and limited his social and occupational functioning.  The March 2010 VA examiner reported the Veteran made no clear association between any aspect of his military service and his current mental health condition.  However, the May 2012 Board remand noted that the March 2010 VA examiner did not address medical records associated with the claims file that provided diagnoses of psychosis, NOS, major depressive disorder, recurrent, with psychotic features, and PTSD, which as discussed above, were refuted by subsequent VA examiners.   

The August 2012 VA examiner opined it was less likely as not that the Veteran's diagnosed mood disorder, NOS, or personality disorder, NOS, were related to service.  The August 2012 VA examiner noted the Veteran described a history of emotional and behavioral difficulties that clearly started during his childhood and his history was consistent with both antisocial and paranoid features.  The August 2012 VA examiner found the Veteran's treatment records in service described interpersonal difficulties not unlike the ones he had both before and after service, which suggested a stable pattern of maladaptive personality traits.  However, the June 2014 Board remand, in pertinent part, found the August 2012 examiner did not address whether the Veteran met the criteria for a diagnosis of PTSD during the appeal period or whether his congenital personality disorder was aggravated or subjected to a superimposed disease or injury during service.  

Pursuant to the June 2014 Board remand, as described above, an October 2014 VA examiner did not endorse a diagnosis of PTSD but did endorse diagnoses of unspecified personality disorder, with antisocial and paranoid traits, and unspecified depressive disorder, with anxious distress.  The October 2014 VA examiner found that the Veteran's depressive disorder stemmed from numerous personal traumas that occurred after his military service.  The October 2014 VA examiner found the Veteran's mood disorder was also likely impacted by his history of polysubstance abuse, and thus, it was less likely than not that the in-service military assault had any bearing on the Veteran's depressive disorder or his personality disorder.  

However, in February 2015, the Board noted, in part, the October 2014 VA did not address the likelihood that the diagnosed unspecified personality disorder, with antisocial and paranoid traits, was subject to superimposed injury or disease during service and with respect to the diagnosis of depressive disorder with anxious distress, did not address service treatment records indicating a history of severe anxiety problems in March 1982, and an assessment of anxiety neurosis in April 1982.  

Pursuant to the February 2015 Board remand, a June 2015 VA addendum opinion was obtained.  In pertinent part, the June 2015 examiner addressed whether there was clear and unmistakable evidence that the Veteran's unspecified depressive disorder, with anxious distress, pre-existed his military service.  The June 2015 VA examiner found there were behavioral indicators of antisocial and paranoid personality traits during the Veteran's childhood including childhood abuse.  The June 2015 VA examiner noted that besides the Veteran's self-report, which was of questionable credibility, there was no objective evidence to indicate that the Veteran's depressive disorder, with anxious distress, pre-dated his military service, such as mental health treatment records.  

In this regard, the Veteran's entrance examination took place in November 1980 and no acquired psychiatric disability of any type was noted on the entrance examination.  Thus, as such was not endorsed as defect or diagnosis upon examination, the presumption of soundness attaches.  McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).  Significantly, no specific acquired psychiatric disability has been identified by the Veteran, or a clinician to have clearly and unmistakably pre-existed service based on objective evidence.  Notably, the evidentiary standard of clear and unmistakable evidence means that the evidence cannot be misinterpreted and misunderstood, and is undebatable.  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).  Thus, based on the evidence of record, the Board finds that there is not clear and unmistakable evidence of an acquired psychiatric disability pre-existing service.  Therefore, the first prong necessary to rebut the presumption of soundness has not been met.  As such, discussion of the second prong (i.e. clear and unmistakable evidence of no aggravation of a pre-existing acquired psychiatric disability during service) is rendered moot.  As the presumption of soundness on entrance to service has not been rebutted, the Veteran's claim for an acquired psychiatric disability may not be considered on the basis of aggravation of a pre-existing disability but must be considered solely on a direct incurrence basis.

In this regard, with respect to whether it was at least as likely as not that the Veteran's unspecified depressive disorder with anxious distress was caused by or the result of his service, to include the March 1982 assault, the June 2015 VA examiner reiterated that the Veteran's depressive disorder stemmed from numerous personal traumas that occurred after his military service and his mood disorder was also likely impacted by his history of polysubstance abuse.  Thus, the June 2015 VA examiner opined it was less likely than not that the military assault had any bearing on his depressive disorder or his personality disorder.  The June 2015 VA examiner stated that the assessment of "anxiety neurosis" in the Veteran's service treatment records was related to interpersonal difficulties and suspiciousness consistent with antisocial and paranoid personality traits.  The June 2015 VA examiner stated the complaint of a history of severe anxiety problems was based on the Veteran's self-report, which was of questionable credibility.  The June 2015 VA examiner reiterated there was no objective evidence to show that the Veteran had mental health symptoms prior to his military service and opined it was less likely than not that the Veteran's depressive disorder was related to his military service or the March 1982 assault.

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against the Veteran's claim that current acquired psychiatric disability was incurred as a result of an event, injury, or disease during active service or onset during his active service.  In essence, there is no persuasive medical evidence of record that provides a nexus between current acquired psychiatric disability and his active service.  The Veteran has not provided any competent medical evidence to demonstrate any current acquired psychiatric disability was caused by, or was a result of, his active service.  Indeed, the opinion of the June 2015 examiner was predicated on a full overview of the entire relevant record and was presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  The June 2015 VA examiner explained the reasons for her conclusions based on review of the record, to include the assessment of "anxiety neurosis" in the Veteran's service treatment records.  Thus, the June 2015 VA examiner's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

The Veteran's representative argued, in part, in a July 2016 informal hearing presentation, that the June 2015 examiner's medical opinion was inadequate on the grounds that, because the examiner was a psychologist and not a psychiatrist, she was unqualified to conduct a psychiatric examination.  However, in the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366   (Fed.Cir.2011)).  Viewed correctly, the presumption is not about the person or a job title; it is about the process.  Parks, 716 F.3d at 585.  This presumption is rebuttable.  See Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir.2010) (a veteran challenging the qualifications of a VA selected physician must set forth specific reasons why the veteran believes the expert is not qualified to give a competent opinion).  Here, the Veteran's representative questions the qualifications of the examiner, implying that because she is a psychologist and not a psychiatrist, she is not competent conduct to a psychiatric examination.  The Board finds, however, that the examiner is qualified to conduct a psychiatric examination and to opine on the nature and etiology of the Veteran's psychiatric disability.  As a mental health professional, she is qualified as a VA examiner to complete VA's Initial PTSD Disability Benefits Questionnaire in October 2014 and to provide a June 2015 addendum opinion.  When assessing acquired psychiatric disorders, the psychologist has the appropriate knowledge, training, and experience to offer medical statements, diagnoses, and opinions.  See 38 C.F.R. § 3.159 (a)(1).  The Board finds that the Veteran has not rebutted the presumption that VA chose a qualified examiner.

In reviewing the Veteran's claim for service connection for an acquired psychiatric disability, the Board has reviewed the statements of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onwards, such feelings of depression during service, as described in October 2011 testimony.  The Board notes, however, that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether any current acquired psychiatric disability can be attributed to active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case pertain to the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of current psychiatric disability, other than personality disorder, such falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his current psychiatric disability, other than personality disorder, to his military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Moreover, as described above, the April 2017 VA examiner stated, in part, that it was not uncommon for individuals to mistake symptoms of chronic substance abuse with depressive disorders, anxiety disorders, and personality disorders and depression and anxiety can both be substance-related conditions biochemically.  

Furthermore, contrary to the Veteran's report of depression during and since service, an August 2009 diagnostic assessment, reported, in part, that it appeared that the Veteran did not experience mental health symptoms until after his mother's death in 2005 as he appeared to have felt some guilt because he had left her alone and returned to find her dead.  Similarly, a January 2009 VA treatment record reported, in part, the Veteran stated he had experienced depression on three occasions when a loved one had died.  An October 2009 examination for the Social Security Administration, stated, in part, that in terms of the Veteran's depression, the Veteran indicated that, since 2005 he has been battling depression as apparently his mother passed away that year, and since then he reported appetite and sleep disturbance, anhedonia, difficulty with concentration and attention, sadness and occasional feelings of hopelessness.  The Board finds that these records are more credible than statements and/or testimony made by the Veteran for compensation purposes.  See Curry v. Brown, 7 Vet 59 (1994).  Additionally, the lapse of time between service separation and the earliest complaint of depressive type symptoms, as described in the above records as beginning in 2005, is a factor for consideration in deciding a service connection claim and weighs against the claim in this case. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, the Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating any acquired psychiatric disability to the Veteran's active service.  The clinical records do not indicate that the Veteran's service was a possible cause of any current acquired psychiatric disability, except as such documented the Veteran's own assertions.  The June 2015 examiner found that the Veteran's current psychiatric disability was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of the doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to service connection for an acquired psychiatric disability is denied. 

B.  Personality Disorder

The Board also finds that service connection is not warranted for the Veteran's personality disorder, which as described above, has been variously diagnosed as antisocial personality disorder, unspecified personality disorder, with antisocial and paranoid traits, and personality disorder, NOS, with antisocial and paranoid features.  As the most recent April 2017 VA examiner endorsed a diagnosis of antisocial personality disorder, the Board finds such is the best characterization of the disability.  

While a character or personality disorder may be a psychiatric disorder, it is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303 (c) (personality disorders . . . are not diseases or injuries within the meaning of applicable legislation); 38 C.F.R. §§ 4.9, 4.127 (personality disorders are not diseases or injuries for compensation purposes).  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (personality disorder is an exclusion in § 3.303(c) and are excluded as noncompensable); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (A personality disorder, therefore, is not the type of disease-or injury-related defect to which the presumption of soundness can apply).  However, the Board acknowledges that disability resulting from a psychiatric disorder that is superimposed upon a personality disorder may be service connected.  38 C.F.R. § 4.27 (2016).   

With respect to whether it is at least as likely as not that the Veteran's unspecified personality disorder with antisocial and paranoid traits was subject to a superimposed injury or disease during the Veteran's service, to include the March 1982 assault; a June 2015 VA examiner found that the Veteran's records showed a history of emotional and behavioral difficulties that began during his childhood and his history was consistent with both antisocial and paranoid traits (e.g., robbing a bank; chronic substance abuse; poor work history; limited success in relationships; chronic suspiciousness; chronic irritability; chronically poor impulse control).  The June 2015 VA examiner stated the Veteran's service treatment records described interpersonal difficulties not unlike the ones he had both before and after the service which suggested a stable pattern of maladaptive personality traits.  The June 2015 VA examiner noted that during the Veteran's recent examination, he had to be prompted by the examiner to disclose the March 1982 assault.  Thus, taken together, the June 2015 VA examiner opined that it was less likely than not that the March 1982 assault was responsible for a superimposed injury.  However, as noted by the August 2016 Board remand, the accurate inquiry is whether a personality disorder was subject to a superimposed injury or disease that resulted in additional disability. 

Pursuant to the August 2016 Board remand, an April 2017 VA examiner opined that the Veteran's personality disorder was not subject to a superimposed injury or disease during his service, to include the March 1982 assault, resulting in additional disability.  The April 2017 VA examiner stated that despite the non-credible nature of the Veteran's self-report, the Veteran's pre and post military history was consistent with the expected behaviors and lifestyle for an individual with such prominent personality pathology.  In other words, the April 2017 VA examiner, stated had the Veteran never been in the military, his observed post-military functioning would remain consistent with individuals with prominent personality pathology.  Therefore, the April 2017 VA examiner opined that, even affording the Veteran the benefit of the doubt regarding the occurrence of an assault, even though questionable, there was no indication that an additional disability was caused by an event in service.  

As noted above, disability resulting from a personality disorder may not be service-connected and is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  While a disability that is superimposed upon a personality disorder may be service-connected, the most probative and competent evidence addressing such was proffered by the April 2017 VA examiner, who found the Veteran's personality disorder was not subject to a superimposed injury or disease during service that resulted in additional disability.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of the doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.  Accordingly, entitlement to service connection for a personality disorder, diagnosed as antisocial personality disorder, is denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disability, most recently diagnosed as unspecified depressive disorder, with anxious distress, is denied.

Entitlement to service connection for a personality disorder, most recently diagnosed as antisocial personality disorder, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


